


110 HRES 351 IH: Expressing the sense of the House of

U.S. House of Representatives
2007-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 351
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2007
			Mr. Sullivan
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that Federal authorities should strengthen and vigorously
		  enforce all existing immigration laws.
	
	
		Whereas the failure of the Federal Government to enforce
			 existing immigration laws has led to a 20-year influx of aliens unlawfully
			 crossing the borders of the United States without the proper
			 documentation;
		Whereas such failure strains the economy, imposes
			 additional burdens on Federal, State, and local law enforcement officials, and
			 puts public safety in communities across the country at risk;
		Whereas it is irresponsible for the Congress to consider
			 amnesty legislation while our existing immigration laws are not being
			 enforced;
		Whereas the policy of granting amnesty to illegal aliens
			 is a proven failure in our country;
		Whereas the amnesty granted in the Immigration Reform and
			 Control Act of 1986 did nothing to stem the tide of illegal aliens coming
			 across our borders and contributed to the explosion of illegal immigration our
			 Nation faces today;
		Whereas granting amnesty to the millions of illegal aliens
			 residing in our country is fiscally irresponsible and would place heavy
			 financial burdens on American taxpayers and Federal social programs alike;
			 and
		Whereas granting amnesty to the millions of illegal aliens
			 residing in our country is not in the national security or economic interests
			 of the United States: Now, therefore, be it
		
	
		That it is the sense of House of
			 Representatives that—
			(1)Federal
			 authorities should use all tools at their disposal to strengthen and vigorously
			 enforce all existing immigration laws;
			(2)the policy of
			 certain cities and other political subdivisions of providing sanctuary to
			 illegal aliens encourages illegal immigration to the United States;
			(3)State and local
			 law enforcement officials should report all immigration violations to officials
			 of the Department of Homeland Security;
			(4)the Federal
			 Government should encourage and support the efforts of State and local law
			 enforcement agencies to enforce existing immigration laws;
			(5)the Congress
			 should reject legislative consideration of any legislation which would grant
			 amnesty to illegal aliens currently residing in the United States until all
			 existing immigration laws are enforced; and
			(6)the United States is a nation of laws;
			 therefore all existing Federal immigration laws must be vigorously enforced to
			 ensure the integrity of our immigration system and the sovereignty of our great
			 Nation.
			
